COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '              No. 08-13-00365-CR

 IN RE: URIEL ANCHONDO,                        '         AN ORIGINAL PROCEEDING

                              Relator.         '                  IN MANDAMUS
                                               '


                                         JUDGMENT

       The court has considered this cause on the Relator=s pro se petition for writ of mandamus

against Norma Favela, the El Paso County District Clerk, El Paso, Texas, and concludes that

Relator=s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.